Citation Nr: 1131507	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for discogenic disease with spondylosis at L5-S1, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  This decision awarded an increased evaluation of 10 percent effective November 8, 2007.  Although the Veteran properly appealed this decision in March 2008, the RO readjudicated the issue of an increased rating in January 2008 and October 2008 rating decisions.  In the latter rating decision, the RO increased the evaluation assigned from 10 percent to 20 percent effective September 27, 2007, the date his claim for an increased rating was received.  The Veteran did not indicate that such action satisfied his appeal; thus, it remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Acting Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to more than a 20 percent disability rating for his service-connected discogenic disease with spondylosis at L5-S1.  It was noted at the May 2011 Board hearing that his spine was most recently examined by the VA in January 2008 and that it was his belief that this disability has worsened significantly since then.  Notably, the Veteran indicated that he has undergone nerve blocks/injections and was prescribed a back brace which he wears for four hours every day.  He also testified that his VA primary care physician has prescribed bedrest for exacerbations of back pain.  

The Board finds that a remand is necessary to re-evaluate the current level of severity of the Veteran's lumbar spine disability in light of his lay assertions that this disability has worsened since the last VA examination.  See 38 C.F.R. § 4.2 (2010); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  A new examination is also necessary to assess any current functional impairment as it relates to the Veteran's occupation as a mail carrier.  See 38 C.F.R. §§ 4.1, 4.10 (2010).  In this regard, the Veteran denied any occupational interference at the January 2008 VA examination, but testified in May 2011 that he has created "work-around" solutions such as not twisting at the waist to deal with his back pain.  There are also contemporaneous treatment reports noting that the Veteran was restricted to light duty work and/or excused from work due to back problems.  

In addition to providing a new examination, the Agency of Original Jurisdiction (AOJ) should obtain any outstanding VA treatment records relevant to this appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b) (West 2002).  Specifically, the Veteran testified that he receives all of his care through the Miami VA Healthcare System (HCS), including the Homestead Community-Based Outpatient Center (CBOC).  He also indicated that he was treated at the VAMC in San Juan, Puerto Rico while on vacation.  

A review of the claims file reveals that the emergency room records from the San Juan VAMC were previously associated with the record.  Additionally, the file contains intermittent records from the Miami VA HCS, including the Homestead CBOC.  There are, however, large periods of time missing from such records, and there is no indication as to whether all of the records were obtained for each period on file (especially since the Veteran submitted a number of them himself).  Under the circumstances, the Board feels that the prudent course of action would be to request all VA treatment records for the period from November 2007 through the present.  See id.  

Finally, the Board noted above that the record contains evidence that the Veteran was restricted to light duty work and/or excused from work due to back problems.  Additional information regarding the purpose and nature of these restrictions and absences from work is relevant to the current appeal.  Thus, the Board finds that the AOJ should contact the Veteran and ask that he provide any additional information regarding any work restrictions and/or time off due to back problems, including copies of any letters written by his physician(s) to his employer and/or any relevant information from his personnel file.  He should be informed that in addition to providing the information himself, he may submit his employer's information, along with a consent form, to the VA, which will then request the information on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit information regarding any work restrictions (i.e., light duty) and/or time off necessitated by his service-connected back disability.  Such request should specifically ask for any copies of letters written by his physician(s) to his employer as well as documents from his employer/personnel file that might verify the date(s) and purpose(s) of any restriction/leave.  The AOJ must also inform the Veteran that he may submit his employer's information, along with a consent form, to the VA, which will then request such information on his behalf.  

2.  Obtain any VA treatment records from the Miami VA HCS, including the Homestead CBOC, for the period from November 2007 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

4.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for VA spine and neurological examinations.  A copy of the claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, the examiner should indicate what evidence/medical knowledge was used in making such determination.

	(a) The examiner should describe any signs and symptoms associated with the Veteran's service-connected discogenic disease with spondylosis at L5-S1.  Such description should include whether there is any evidence of favorable or unfavorable ankylosis of the spine.  The examiner should also determine the range of motion of the Veteran's thoracolumbar spine, in degrees, providing the degree at which pain is noted in each plane of motion.  It should also be determined whether any weakened movement, excess fatigability, incoordination, flare ups, or repeated use results in further limitation of motion, and if so, the degree of additional range of motion loss or favorable or unfavorable ankylosis.  

	(b) It should also be noted whether the Veteran's lumbar spine disability is characterized by intervertebral disc syndrome and/or whether he experiences incapacitating episodes, defined as physician-prescribed bed rest, as a result of his service-connected lumbar spine disability.  If so, the examiner should note the frequency and total duration of such episodes over the course of the past 12 months.  

	(c) The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbar spine disability, including any impairment manifested by pain radiating through the lower extremities with occasional numbness and tingling of the toes.  The examiner should describe any symptoms and functional limitations associated with such impairment(s), including identification of any nerve(s) involved.  

	(d) Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's lumbar spine disability.  

5.  Thereafter, the RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal.  The AOJ should make certain to review and consider any evidence received since the November 2009 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


